Citation Nr: 0928933	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a back disability.

Entitlement to service connection for disabilities of the 
Veteran's left leg, hip, and knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 
1984.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction over this claim is now 
with the RO in St. Petersburg, Florida.

In May 2009, the Veteran testified in a personal hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims file.


FINDING OF FACT

The Veteran's back, left hip, left leg, and left knee 
disabilities did not have onset during active service and are 
not otherwise etiologically related to his active service 
from June 1981 to March 1984.


CONCLUSION OF LAW

The criteria for service connection for back, left hip, left 
leg, and left knee disabilities have not been met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service treatment records indicated that in December 1983, 
the Veteran reported low back pain.  There, the medical 
health professional diagnosed the Veteran with acute muscle 
spasms and X-rays revealed mild scoliosis.  No further 
complaints, diagnoses, or treatment for any low back pain or 
injury is shown in the Veteran's service treatment records.  
Thus, while this record does reflect an in-service injury of 
the back, subsequent records indicate that this was an acute 
and transitory condition that had been resolved.

Service treatment records are absent for any complaints of or 
treatment for a left hip condition.  In May 1983, the Veteran 
incurred abrasions on his left knee and a hematoma on the 
left thigh.  There were no further treatments of or 
complaints of these problems in subsequent service treatment 
records.  In January 1984, the Veteran complained of left 
knee pain.  He was diagnosed with a medial collateral 
ligament strain of the left knee.  A follow-up examination in 
February 1984 revealed a good range of motion of the knee 
with no edema and only slight tenderness.  There were no 
further complaints, diagnoses, or treatment related to the 
left knee in service.

These records, overall, provide evidence against the 
Veteran's claim as they show no in-service injuries of the 
Veteran's left hip and injuries of the Veteran's back, left 
leg, and left knee were resolved.

The Veteran underwent a VA examination of his joints in April 
2008.  The examiner diagnosed the Veteran with 
congenital/developmental thoracolumbar levoscoliosis, 
bilateral pars defects, spondylolysis with acquired thoracic 
kyphosis, and subsequent degenerative joint disease of L4-S1 
and degenerative disc disease of T9-1-, T10-11, and L5-S1.  
In addition, the Veteran had trochanteric bursitis of the 
left hip and congenital bilateral genu valgus deformity of 
the knees.  There were medial and lateral meniscal tears of 
the left knee.

38 C.F.R. § 3.303 (c) and § 4.9 state that congenital defects 
are not diseases or injuries within the meaning of applicable 
legislation.  Interpreting 38 C.F.R. § 3.303 (c), VA's 
General Counsel has held that service connection may not be 
granted for defects of congenital origin.  VAOPGCPREC 82-90.

The Board notes that the Veteran has a current disability of 
the back, left hip, and left knee, however, this case turns 
on whether these disabilities are related to any injury or 
disease incurred while in active service.

The April 2008 examiner reported that the Veteran had a 
bicycle accident in April 1982 and fell off a fire escape in 
April 1983.  The Veteran reported that he had chronic back, 
left hip, left leg, and left knee symptoms since the first 
injury and reinjured these joints in the second injury.  The 
examiner states, however, that the "apparent severity of 
these injuries would unlikely lend themselves to chronic 
conditions or significant residuals."

During the comprehensive examination of the Veteran's back in 
April 2008, the examiner indicated that natural aging in 
combination with developmental deformities of the spine had 
created an asymmetric spinal column and increase degenerative 
joint disease and degenerative disc disease, providing 
evidence against this claim.  He further noted that the 
medical record documentation did not support the service 
injuries as chronic conditions or significant to the degree 
that they would cause structural spine or joint changes.  The 
examiner indicated that the Veteran's civilian career 
required extensive climbing of stairs and physical activities 
in combination with developmental genu valgus deformities of 
the knees resulted in meniscal tears identified 20 years 
after service.

Ultimately, the examiner opined that the Veteran's spine, 
left leg, left hip, and left knee conditions were consistent 
with congenital conditions, civilian employment for two 
decades, body habitus, and aging.  He concluded that the 
Veteran's "minor injuries in service are less likely than 
not the cause of the current spine condition."

As such, there is no medical nexus establishing a 
relationship between the Veteran's in-service injuries and 
his current back, left leg, left hip, and left knee 
disabilities, and, in fact, highly probative medical evidence 
against such findings.

The Board has reviewed the Veteran's VA outpatient treatment 
reports.  There is no evidence favorable to the Veteran's 
claim for service connection for his back, left leg, left 
hip, or left knee disabilities.  In fact, these records 
provide somewhat limited evidence against these claims as 
they indicate problems that began years after service with no 
clear connection to service.  

Hence, the preponderance of the evidence of record is against 
a grant of service connection for back, left leg, left hip, 
and left knee disabilities, and his claims must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2004 and July 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


